
	
		II
		111th CONGRESS
		1st Session
		S. 274
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2009
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  incentive to hire unemployed veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Jobs Opportunity Act of
			 2009.
		2.Incentive to hire
			 unemployed veterans
			(a)In
			 generalSubsection (d) of
			 section 51 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(14)Credit allowed
				for unemployed veterans hired in 2009 or 2010
						(A)In
				generalAny unemployed veteran who begins work for the employer
				during 2009 or 2010 shall be treated as a member of a target group for purposes
				of this subpart.
						(B)Unemployed
				veteranFor purposes of this paragraph, the term unemployed
				veteran means any veteran (as defined in paragraph (3)(B), determined
				without regard to clause (ii) thereof) who is certified by the designated local
				agency as—
							(i)having been
				discharged or released from active duty in the Armed Forces during 2008, 2009,
				or 2010, and
							(ii)being in receipt
				of unemployment compensation under State or Federal law for not less than 4
				weeks during the 1-year period ending on the hiring
				date.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2008.
			
